UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 000-33309 GLOBETRAC INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0953557 (I.R.S. Employer Identification No.) 1100 Melville Street, Suite610, Vancouver, British Columbia, V6E 4A6 (Address of principal executive offices) 1-800-648-4287 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at August 13, 2008 Common Stock - $0.001 par value 89,883,198 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. GLOBETRAC INC. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) consolidated ASSETS Current assets Cash $ 58,985 $ 16,922 Accounts receivable Net of allowance for doubtful accounts of $7,327 and $7,327 at June 30, 2008 and December 31, 2007 respectively 15,925 41,955 Prepaids 2,919 5,034 Total current assets $ 77,829 $ 63,911 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 96,945 $ 91,442 Accrued professional fees 47,093 64,885 Convertible notes payable, including accrued interest - 2,015,576 Advances payable - 32,346 Due to related parties - 414,406 Note payable to related party, including accrued interest - 754,795 Total current liabilities 144,038 3,373,450 Commitments and contingencies - - Stockholders' deficit Preferred stock $0.001 par value, 5,000,000 authorized, none issued and outstanding at June 30, 2008 and December 31, 2007 - - Common stock $0.001 par value, 200,000,000 common shares authorized, 89,883,198 and 22,190,000 issued and outstanding at June 30, 2008 and December 31, 2007 respectively 89,883 22,190 Additional paid in capital 1,167,085 1,167,085 Accumulated deficit (1,335,232 ) (4,511,922 ) Accumulated other comprehensive income 12,055 13,108 Total stockholders' deficit (66,209 ) (3,309,539 ) Total liabilities and stockholders' deficit $ 77,829 $ 63,911 The accompanying notes are an integral part of these financial statements 1 GLOBETRAC INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 consolidated consolidated Royalty income $ 38,708 $ 15,046 $ 72,904 $ 36,338 Operating expenses: General and administrative 26,921 32,137 45,659 56,918 Net income (loss) from operations 11,787 (17,091 ) 27,245 (20,580 ) Interest expense - (46,746 ) (46,618 ) (92,979 ) Net income (loss) from operations before franchise tax and forgiveness of debt 11,787 (63,837 ) (19,373 ) (113,559 ) Franchise tax - (25 ) - (6,189 ) Net income (loss) from operations before forgivenes of debt 11,787 (63,862 ) (19,373 ) (119,748 ) Forgiveness of debt 3,196,063 - 3,196,063 - Net income (loss) $ 3,207,850 $ (63,862 ) $ 3,176,690 $ (119,748 ) Net income (loss) per share - basic and diluted $ 0.14 $ (0.00 ) $ 0.14 $ (0.01 ) Weighted average number of shares outstanding - basic and diluted 22,933,881 22,190,000 22,561,941 22,190,000 The accompanying notes are an integral part of these financial statements 2 GLOBETRAC INC. STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE INCOME (UNAUDITED) Common Stock Issued Accumulated Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2007 22,190,000 $ 22,190 $ 1,167,085 $ (4,310,003 ) $ 19,123 $ (3,101,605 ) Net loss for the sixmonths ended June 30, 2007 - - - (119,748 ) - (119,748 ) Foreign currency exchange loss - (5,309 ) (5,309 ) Comprehensive loss - (125,057 ) Balance at June 30, 2007 22,190,000 22,190 1,167,085 (4,429,751 ) 13,814 (3,226,662 ) Net loss for the six months ended December 31, 2007 - - - (82,171 ) - (82,171 ) Foreign currency exchange loss - (706 ) (706 ) Comprehensive loss - (82,877 ) Balance at December 31, 2007 22,190,000 22,190 1,167,085 (4,511,922 ) 13,108 (3,309,539 ) Shares issued for debt, advances, and related party debt 67,693,198 67,693 - - - 67,693 (3,241,846 ) Net income for the six months ended June 30, 2008 - - - 3,176,690 - 3,176,690 Foreign currency exchange loss - (1,053 ) (1,053 ) Comprehensive income - 3,175,637 Balance at June 30, 2008 89,883,198 $ 89,883 $ 1,167,085 $ (1,335,232 ) $ 12,055 $ (66,209 ) The accompanying notes are an integral part of these financial statements 3 GLOBETRAC INC. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2008 2007 consolidated Cash flows from operating activities: Net income (loss) $ 3,176,690 $ (119,748 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Forgiveness of convertible notes payable (1,472,825 ) - Forgiveness of interest on convertible notes payable (540,014 ) - Forgiveness of advances payable (31,705 ) - Forgiveness of debt due to related parties (404,292 ) - Forgiveness of debt on note payable to related party (480,000 ) - Forgiveness of interest on note payable to related party (267,227 ) - Changes in operating assets and liabilities: Accounts receivable 26,030 14,881 Prepaids 2,115 - Accounts payable 5,504 (19,625 ) Accrued professional fees (17,792 ) 364 Accrued interest on convertible notes payable 34,187 68,185 Advances payable 14 - Due to related parties - 381 Accrued interest on note payable to related party 12,431 24,795 Net cash provided by (used in) operating activities 43,116 (30,767 ) Effect of foreign currency exchange (1,053 ) (5,309 ) Net increase (decrease) in cash 42,063 (36,076 ) Cash, beginning of period 16,922 44,175 Cash, end of period $ 58,985 $ 8,099 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ - $ 6,189 Interest $ - $ 2,650 Non-cash changes in assets and liabilities: Conversion of convertible notes payable into common shares $ (36,924 ) $ - Conversion of advances payable into common shares $ (655 ) $ - Conversion of debt due to related parties to common shares $ (10,114 ) $ - Conversion of note payable to related party to common shares $ (20,000 ) $ - Issuance of common shares for debt $ 67,693 $ - Advance receivable offset against accounts payable $ - $ 5,000 The accompanying notes are an integral part of these financial statements 4 GLOBETRAC INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF OPERATIONS Nature of Operations GlobeTrac Inc. (GlobeTrac or the Company) was incorporated in the state of Delaware on March 2, 2000 as 411 Place.com Inc.On February 28, 2001, the Company changed its name to Artescope, Inc. and on July 29, 2002 changed its name to GlobeTrac Inc.The Company’s principal executive offices are headquartered in Canada.On August 27, 2002 the Company acquired 100% of the shares of Global Axxess Corporation Limited (Global Axxess), a company incorporated in Ireland.On June 12, 2008 the Company sold its shares of Global Axxess, its only subsidiary.Global Axxess owned 100% of the issued and outstanding shares of Globetrac Limited (Limited), a company incorporated in the United Kingdom, until March 20, 2007 when Limited was officially dissolved and all of Limited’s assets and liabilities were assumed by GlobeTrac. As a result of terminating its operations in Europe, the Company is seeking new business opportunities. The Company was in the business of selling, marketing, distributing and installing global wireless tracking and telematics equipment in Europe until November 1, 2004 when they exchanged certain of their assets and certain liabilities in Globetrac Limited and their rights to the global wireless tracking and telematics business in Europe for a six percent royalty on gross sales of all existing and qualified potential customers that the Company has in Europe. Basis of Presentation The unaudited financial statements included herein have been prepared in conformity with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes toconsolidated financial statements included in the Annual report on Form 10-KSB of GlobeTrac for the year ended December 31, 2007. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these unaudited financial statements and the related notes should be read in conjunction with the Company’s consolidated audited financial statements for the year ended December 31, 2007 included in the Company’s report on Form 10-KSB. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassifications Certain prior period amounts in the accompanying financial statements have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on the results of operations or financial position for any period presented. Recent Accounting Pronouncements In September2006, the Financial Accounting Standards Board (FASB) issued
